Name: Commission Regulation (EEC) No 2557/85 of 11 September 1985 regarding the application of Decisions No 1/85, No 2/85 and No 3/85 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products'
 Type: Regulation
 Subject Matter: international trade;  cooperation policy
 Date Published: nan

 12. 9 . 85 Official Journal of the European Communities No L 244/11 COMMISSION REGULATION (EEC) No 2557/85 of 11 September 1985 regarding the application of Decisions No 1/85 , No 2/85 and No 3/85 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' 2/85 and 3/85 derogating from the definition of the concept of 'originating products', Whereas it is necessary in accordance with Article 33 of the said Protocol 1 to take the measure required to implement those Decisions, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to Council Decision 81 /968/EEC of 24 November 1981 on the application of derogations from the definition of originating products under the second ACP-EEC Convention ('), Having regard to Council Regulation (EEC) No 485/85 of 26 February 1985 concerning the application of Decision No 2/85 of the ACP-EEC Council of Minis ­ ters on transitional measures valid from 1 March 1985 0, Whereas the ACP-EEC Customs Cooperation Committee set up under the second ACP-EEC Convention, signed at Lome on 31 October 1979 , adopted pursuant to Articles 28 (3) and 30 ( 1 ) of Protocol 1 to that Convention, Decisions No 1 /85, HAS ADOPTED THIS REGULATION : Article 1 Decisions No 1 /85, 2/85 and 3/85 of the ACP-EEC Customs Cooperation Committee annexed to this Regulation shall apply in the Community. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 September 1985. For the Commission COCKFIELD Vice-President (') OJ No L 354, 9 . 12 . 1981 , p . 30 . (2) OJ No L 61 , 1 . 3 . 1985, p . 1 .